Name: Commission Implementing Regulation (EU) 2019/778 of 16 May 2019 amending Regulation (EU) No 1305/2014 as regards Change Control Management (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: land transport;  European construction;  organisation of transport;  technology and technical regulations;  information technology and data processing
 Date Published: nan

 27.5.2019 EN Official Journal of the European Union LI 139/356 COMMISSION IMPLEMENTING REGULATION (EU) 2019/778 of 16 May 2019 amending Regulation (EU) No 1305/2014 as regards Change Control Management (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (1), and in particular Article 5(11) thereof, Whereas: (1) Article 19 of Regulation (EU) 2016/796 of the European Parliament and of the Council (2) requires the European Union Agency for Railways (the Agency) to address recommendations to the Commission on the technical specifications for interoperability (TSIs) and their revision, in accordance with Article 5 of Directive (EU) 2016/797, and to ensure that TSIs are adapted to technical progress, market trends and social requirements. (2) Article 13 of Commission Delegated Decision (EU) 2017/1474 (3) requires the Section 7.2 of the Annex to Commission Regulation (EU) No 1305/2014 (4) (TAF TSI) to be amended for specifying the modified change control procedure for the TAF TSI. (3) According to Article 5 of Regulation (EU) 2016/796, a working party has been established for making a proposal for a recommendation as regards the changes of the section 7.2 of the TAF TSI. (4) On 20 April 2018, the Agency addressed a recommendation to the Commission on the revision of section 7.2 of the Annex to Regulation (EU) No 1305/2014. (5) Section 7.2 of of the Annex to Regulation (EU) No 1305/2014 related to TAF TSI should be amended accordingly. (6) The list of the relevant technical documents referenced in TAF TSI should be updated. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established in accordance with Article 51(1) of Directive (EU) 2016/797, HAS ADOPTED THIS REGULATION: Article 1 Section 7.2 of the Annex to Regulation (EU) No 1305/2014 is replaced by Annex I to this Regulation. Article 2 Appendix I of the Annex to Regulation (EU) No 1305/2014 is replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 138, 26.5.2016, p. 44. (2) Regulation (EU) 2016/796 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Railways and repealing Regulation (EC) No 881/2004 (OJ L 138, 26.5.2016, p. 1). (3) Commission Delegated Decision (EU) 2017/1474 supplementing Directive (EU) 2016/797 of the European Parliament and of the Council with regard to specific objectives for the drafting, adoption and review of technical specifications for interoperability (OJ L 210, 15.8.2017, p. 5). (4) Commission Regulation (EU) No 1305/2014 of 11 December 2014 on the technical specification for interoperability relating to the telematics applications for freight subsystem of the rail system in the European Union and repealing the Regulation (EC) No 62/2006 (OJ L 356, 12.12.2014, p. 438). ANNEX I Section 7.2 of the Annex to Regulation (EU) No 1305/2014 is replaced by the following: 7.2. Change Management 7.2.1. Change Management Process Change management procedures shall be designed to ensure that the costs and benefits of change are properly analysed and that changes are implemented in a controlled way. These procedures shall be defined, put in place, supported and managed by the Agency and shall include:  the identification of the technical constraints underpinning the change,  a statement of who takes responsibility for the change implementation procedures,  the procedure for validating the changes to be implemented,  the policy for change management, release, migration and roll-out,  the definition of the responsibilities for the management of the detailed specifications and for both its quality assurance and configuration management. The Change Control Board (CCB) shall be composed of the Agency, rail sector representative bodies and Member States. Such an affiliation of the parties shall ensure a perspective on the changes that are to be made and an overall assessment of their implications. The CCB ultimately shall be brought under the aegis of the Agency. 7.2.2. Specific Change Management Process for documents listed in Appendix I to this Regulation The change control management for the documents listed in Appendix I to this Regulation shall be established by the Agency in accordance with the following criteria: 1. The change requests affecting the documents are submitted either via the Member States or via the representative bodies from the railway sector acting on a European level as defined in Article 38(4) of Regulation (EU) 2016/796 of the European Parliament and of the Council (*1), or via the TAF TSI Steering Committee. 2. The Agency shall gather and store the change requests. 3. The Agency shall present the change requests to the dedicated ERA working party, which will evaluate them and prepare a proposal accompanied by an economic evaluation, where appropriate. 4. Afterwards the Agency shall present each change request and the associated proposal to the change control board that will or will not validate or postpone the change request. 5. If the change request is not validated, the Agency shall send back to the requester either the reason for the rejection or a request for additional information about the draft change request. 6. If the change request is validated, the technical document shall be amended. 7. If no consensus about the validation of a change request can be reached, the Agency shall submit to the Commission a recommendation to update the documents listed in Appendix I together with the draft new version of the document, the change requests and their economic evaluation and shall make these documents available on their web site. 8. The new version of the technical document with the validated change requests shall be made available at the site of the Agency. The Agency will keep the Member States informed via the Committee established in accordance with Article 29(1) of Directive 2008/57/EC. 9. If a change request would require a change of the legal text of the TAF TSI, the Agency shall send a request to the European commission to request a revision of the TAF TSI and/or request the technical opinion from the Agency. Where change control management affects elements which are in common use within the TAP TSI, the changes shall be made so as to remain compliant to the implemented TAP TSI in order to achieve optimum synergies. (*1) Regulation (EU) 2016/796 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Railways and repealing Regulation (EC) No 881/2004 (OJ L 138, 26.5.2016, p. 1). ANNEX II Appendix I of the Annex to Regulation (EU) No 1305/2014 is replaced by the following: Appendix I List of technical documents No Reference Title 1 ERA-TD-100 TAF TSI  ANNEX A.5:FIGURES AND SEQUENCE DIAGRAMS OF THE TAF TSI MESSAGES 2 ERA-TD-101 Annex D.2: Appendix A (Wagon/ILU Trip Planning) 3 ERA-TD-102 Annex D.2: Appendix B  Wagon and Intermodal Unit Operating Database (WIMO) 4 ERA-TD-103 Annex D.2: Appendix C  Reference Files 5 ERA-TD-104 Annex D.2: Appendix E  Common Interface 6 ERA-TD-105 Annex D.2: Appendix F  TAF TSI Data and Message Model